UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 29, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-14035 Stage Stores, Inc. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 91-1826900 (I.R.S. Employer Identification No.) 10201 Main Street, Houston, Texas (Address of principal executive offices) (Zip Code) (800) 579-2302 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer þNon-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As ofDecember 1, 2011, there were30,430,279 shares of the registrant's common stock outstanding. TABLE OF CONTENTS PART IFINANCIAL INFORMATION Page No. Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets October 29, 2011 and January 29, 2011 3 Condensed Consolidated Statements of Operations Thirteen and Thirty-Nine Weeks Ended October 29, 2011 and October 30, 2010 4 Condensed Consolidated Statements of Cash Flows Thirty-Nine Weeks Ended October 29, 2011 and October 30, 2010 5 Condensed Consolidated Statement of Stockholders’ Equity Thirty-Nine Weeks Ended October 29, 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 22 PART IIOTHER INFORMATION Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 25 SIGNATURES 26 Table of Contents References to a particular year are to Stage Stores, Inc.’s fiscal year, which is the 52- or 53-week period ending on the Saturday closest to January 31st of the following calendar year.For example, a reference to “2010” is a reference to the fiscal year ended January 29, 2011 and a reference to "2011" is a reference to the fiscal year ending January 28, 2012.2010 and 2011 are 52-week years. PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Stage Stores, Inc. Condensed Consolidated Balance Sheets (in thousands, except par value) (Unaudited) October 29, 2011 January 29, 2011 ASSETS Cash and cash equivalents $ $ Merchandise inventories, net Prepaid expenses and other current assets Total current assets Property, equipment and leasehold improvements, net Intangible asset Other non-current assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts payable $ $ Current portion of debt obligations Accrued expenses and other current liabilities Total current liabilities Long-term debt obligations Other long-term liabilities Total liabilities Commitments and contingencies Common stock, par value $0.01, 100,000 shares authorized, 57,738 and 56,946 shares issued, respectively Additional paid-in capital Less treasury stock - at cost, 27,323 and 20,508 shares, respectively ) ) Accumulated other comprehensive loss ) ) Retained earnings Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these financial statements. 3 Table of Contents Stage Stores, Inc. Condensed Consolidated Statements of Operations (in thousands, except per share data) (Unaudited) Thirteen Weeks Ended Thirty-Nine Weeks Ended October 29, 2011 October 30, 2010 October 29, 2011 October 30, 2010 Net sales $ Cost of sales and related buying, occupancy and distribution expenses Gross profit Selling, general and administrative expenses Store opening costs Interest expense, net of income of $0 and $21 for the thirteen weeks and $24 and $71 for the thirty-nine weeks, respectively (Loss) income before income tax ) ) ) Income tax (benefit) expense ) ) ) Net (loss) income $ ) $ ) $ ) $ Basic and diluted (loss) earnings per share data: Basic (loss) earnings per share $ ) $ ) $ ) $ Basic weighted average shares outstanding Diluted (loss) earnings per share $ ) $ ) $ ) $ Diluted weighted average shares outstanding The accompanying notes are an integral part of these financial statements. 4 Table of Contents Stage Stores, Inc. Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) Thirty-Nine Weeks Ended October 29, 2011 October 30, 2010 Cash flows from operating activities: Net (loss) income $ ) $ Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation, amortization and impairment of long-lived assets Loss on retirements of property and equipment Deferred income taxes ) ) Tax benefits from stock-based compensation Stock-based compensation expense Amortization of debt issuance costs Excess tax benefits from stock-based compensation ) ) Deferred compensation obligation 65 Amortization of employee benefit related costs Construction allowances from landlords Changes in operating assets and liabilities: Increase in merchandise inventories ) ) Increase in other assets ) ) Increase in accounts payable and other liabilities Total adjustments Net cash provided by operating activities Cash flows from investing activities: Additions to property, equipment and leasehold improvements ) ) Proceeds from insurance and retirements of property and equipment - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from revolving credit facility borrowings - Payments of revolving credit facility borrowings ) - Payments of long-term debt obligations ) ) Payments of debt issuance costs ) - Repurchases of common stock ) ) Proceeds from exercise of stock awards Excess tax benefits from stock-based compensation Cash dividends paid ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents: Beginning of period End of period $ $ Supplemental disclosures: Interest paid $ $ Income taxes paid $ $ Unpaid liabilities for capital expenditures $ $ The accompanying notes are an integral part of these financial statements. 5 Table of Contents Stage Stores, Inc. Condensed Consolidated Statement of Stockholders' Equity For the Thirty-Nine Weeks Ended October 29, 2011 (in thousands, except per share data) (Unaudited) Accumulated Common Additional Treasury Other Stock Paid-in Stock Comprehensive Retained Shares Amount Capital Shares Amount Loss Earnings Total Balance, January 29, 2011 $ $ ) $ ) $ ) $ $ Net loss - ) ) Amortization of employee benefit related costs, net of tax of $.04 million - 73 - 73 Comprehensive loss ) Dividends on common stock, $0.24 per share - ) ) Deferred compensation - - - ) - - - Repurchases of common stock - - - ) ) - - ) Stock options and SARs exercised 6 - Issuance of stock awards, net 2 - - ) - - ) Stock-based compensation expense - Tax benefit from stock-based compensation - Balance, October 29, 2011 $ $ ) $ ) $ ) $ $ The accompanying notes are an integral part of these financial statements. 6 Table of Contents Stage Stores, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) 1.Basis of Presentation The accompanying Condensed Consolidated Financial Statements (Unaudited) of Stage Stores, Inc. and subsidiaries (“Stage Stores” or the "Company") have been prepared in accordance with Rule 10-01 of Regulation S-X and do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America (“GAAP” or “U.S. GAAP”) for complete financial statements.Those adjustments that are, in the opinion of management, necessary for a fair presentation of the results of the interim periods have been made.The results of operations for such interim periods are not necessarily indicative of the results of operations for a full year.The Condensed Consolidated Financial Statements (Unaudited) should be read in conjunction with the Audited Consolidated Financial Statements and notes thereto filed with Stage Stores’ Annual Report on Form 10-K for the year ended January 29, 2011.References to a particular year are to Stage Stores’ fiscal year, which is the 52- or 53-week period ending on the Saturday closest to January 31st of the following calendar year.For example, a reference to “2010” is a reference to the fiscal year ended January 29, 2011 and a reference to "2011" is a reference to the fiscal year ending January 28, 2012.References to “current year” pertain to the thirty-nine weeks ended October 29, 2011, and references to “prior year” pertain to the thirty-nine weeks ended October 30, 2010. Stage Stores is a Houston, Texas-based, specialty department store retailer offering moderately priced, nationally recognized brand name and private label apparel, accessories, cosmetics and footwear for the entire family.As of October 29, 2011, the Company operated 810 stores located in 40 states under the five names of Bealls, Goody’s, Palais Royal, Peebles and Stage.The Company also has an eCommerce website. Correction of Statement of Cash Flows.The Company has corrected an error in the supplemental disclosure of cash paid for income taxes for the period ended October 30, 2010. The amount previously presented was $2.4 million and only represented state income taxes.The correction had no effect on any of the categories presented in the statement of cash flows. Recent Accounting Standards.In May 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs, to improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with accounting principles generally accepted in the United States (“U.S. GAAP”) and International Financial Reporting Standards (“IFRS”).ASU 2011-04 clarifies existing fair value measurement and disclosure requirements, amends certain fair value measurement principles and requires additional disclosures about fair value measurements.For public companies, the amendments in ASU 2011-04 will be effective for fiscal years and interim periods beginning after December 15, 2011.The Company does not expect the adoption of the provisions under ASU 2011-04 to have a material impact on the Company’s consolidated financial statements. In June 2011, the FASB issued ASU No. 2011-05, Presentation of Comprehensive Income, which eliminates the current option to present components of other comprehensive income as part of the statements of changes in stockholders’ equity and requires entities to present comprehensive income in either a single continuous statement of comprehensive income or in two separate but consecutive statements.The amendments do not change the components of other comprehensive income.For public companies, the new disclosure requirements will be effective for fiscal years and interim periods beginning after December 15, 2011, with early adoption permitted and will have presentation changes only. 7 Table of Contents 2.Stock-Based Compensation As approved by the Company’s shareholders, the Company established the Amended and Restated 2001 Equity Incentive Plan (the “2001 Equity Incentive Plan”) and the Amended and Restated 2008 Equity Incentive Plan (the “2008 Equity Incentive Plan” and collectively with the 2001 Equity Incentive Plan, the “Equity Incentive Plans”) to reward, retain and attract key personnel.The Equity Incentive Plans provide for grants of nonqualified or incentive stock options, stock appreciation rights (“SARs”), performance shares or units, stock units and stock grants.To fund the 2001 Equity Incentive Plan, 12,375,000 shares of the Company’s common stock were reserved for issuance upon exercise of awards.On June 9, 2011, the Company’s shareholders approved the Second Amended and Restated 2008 Equity Incentive Plan to increase the number of shares available for stock awards under the 2008 Equity Incentive Plan from 2,750,000 shares to 4,550,000 shares. The following table summarizes stock-based compensation expense by type of grant for the thirteen and thirty-nine weeks ended October 29, 2011 and October 30, 2010 (in thousands): Thirteen Weeks Ended Thirty-Nine Weeks Ended October 29, 2011 October 30, 2010 October 29, 2011 October 30, 2010 Stock options and SARs $ Non-vested stock Performance shares Total compensation expense Related tax benefit ) $ As of October 29, 2011, the Company had unrecognized compensation cost of $17.4 million related to stock-based compensation awards granted.That cost is expected to be recognized over a weighted average period of 2.5 years. The following table provides the significant weighted average assumptions used in determining the estimated fair value, at the date of grant under the Black-Scholes option-pricing model, of SARs granted in the thirty-nine weeks ended October 29, 2011 and October 30, 2010: Thirty-Nine Weeks Ended October 29, 2011 October 30, 2010 Expected volatility 63.4% - 63.7% 62.1% - 63.7% Weighted average volatility 63.6% 62.2% Risk-free rate 1.5% - 1.9% 1.2% - 2.3% Expected life (in years) Expected dividend yield 1.6% - 1.9% 1.3% - 2.3% The expected volatility was based on historical volatility for a period equal to the award’s expected life.The risk-free rate is based on the U.S. Treasury yield curve in effect at the time of grant.The expected life (estimated period of time outstanding) was estimated using the historical exercise behavior of employees.The expected dividend yield is based on the current dividend payout activity and the market price of the Company’s stock. Stock Options and SARs The right to exercise stock options and SARs generally vests over four years from the date of grant, with 25% vesting at the end of each of the first four years following the date of grant.Stock options and SARs are settled by issuance of common stock.Stock options issued prior to January 29, 2005 will generally expire, if not exercised, within ten years from the date of the grant, while stock options and SARs granted after that date generally expire, if 8 Table of Contents not exercised, within seven years from the date of grant.The weighted average grant date fair value for SARs granted during the thirty-nine weeks ended October 29, 2011 and October 30, 2010 was $8.69 and $6.74, respectively. The following table summarizes information about stock options and SARs outstanding under the Equity Incentive Plans as of October 29, 2011 and changes during the thirty-nine weeks ended October 29, 2011: Number of Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value(in thousands) Outstanding at January 29, 2011 $ Granted Exercised ) Forfeited ) Outstanding at October 29, 2011 $ $ Vested or expected to vest at October 29, 2011 $ $ Exercisable at October 29, 2011 $ $ The following table summarizes information about non-vested stock option awards and SARs outstanding as of October 29, 2011 and changes during the thirty-nine weeks ended October 29, 2011: Stock Options/SARs Number of Shares Weighted Average Grant Date Fair Value Non-vested at January 29, 2011 $ Granted Vested ) Forfeited ) Non-vested at October 29, 2011 $ The aggregate intrinsic value of stock options and SARs, defined as the amount by which the market price of the underlying stock on the date of exercise exceeds the exercise price of the award, exercised during the thirty-nine weeks ended October 29, 2011 and October 30, 2010 was $4.2 million and $5.2 million, respectively. Non-vested Stock The Company has granted shares of non-vested stock to members of management and independent directors.The non-vested stock converts one for one to common stock at the end of the vesting period at no cost to the recipient to whom it is awarded.The vesting period of the non-vested stock ranges from one to four years from the date of grant. 9 Table of Contents The following table summarizes information about non-vested stock granted by the Company as of October 29, 2011 and changes during the thirty-nine weeks ended October 29, 2011: Non-vested Stock Number of Shares Weighted Average Grant Date Fair Value Outstanding at January 29, 2011 $ Granted Vested ) Forfeited ) Outstanding at October 29, 2011 $ The aggregate intrinsic value of non-vested stock that vested during the current year was $1.9 million.The payment of the employees’ tax liability for a portion of the vested shares was satisfied by withholding shares with a fair value equal to the tax liability.As a result, the actual number of shares issued was 106,095. Performance Shares The Company has granted performance shares to members of senior management, at no cost to the recipient, as a means of rewarding them for the Company’s long-term performance based on shareholder return performance measures.The actual number of shares that could be issued ranges from zero to a maximum of two times the number of granted shares outstanding as reflected in the table below.The actual number of shares issued is determined by the Company’s shareholder return performance relative to a specific group of companies over a three-year performance cycle.Compensation expense, which is recorded ratably over the vesting period, is based on the fair value at grant date and the anticipated number of shares of the Company’s common stock, which is determined on a Monte Carlo probability model.Grant recipients do not have any shareholder rights until the granted shares have been issued. The following table summarizes information about the performance shares that remain outstanding as of October 29, 2011: Weighted Average Target Target Target Grant Date Period Shares Shares Shares Fair Value per Granted Granted Forfeited Outstanding Share ) $ ) - Total ) During the current year, 90,298 shares, with an aggregate intrinsic value of $1.7 million, vested related to the 2008 performance share grant.The payment of the recipients’ tax liability of approximately $0.5 million was satisfied by withholding shares with a fair value equal to the tax liability.As a result, the actual number of shares issued was 65,246. 10 Table of Contents 3.Debt Obligations Debt obligations as of October 29, 2011 and January 29, 2011 consist of the following (in thousands): October 29, 2011 January 29, 2011 Revolving Credit Facility $ $ - Equipment financing Finance lease obligations Total debt obligations Less: Current portion of debt obligations Long-term debt obligations $ $ On June 30, 2011, the Company entered into an Amended and Restated Credit Agreement for a $250.0 million senior secured revolving credit facility (the “Amended and Restated Credit Agreement” or “Revolving Credit Facility”) that matures on June 30, 2016.The Revolving Credit Facility includes an uncommitted accordion feature to increase the size of the facility to $350.0 million.Borrowings under the Revolving Credit Facility are limited to the availability under a borrowing base that is determined principally on eligible inventory as defined by the Revolving Credit Facility agreement.The daily interest rates under the Revolving Credit Facility are determined by a prime rate or LIBOR rate plus an applicable margin, as set forth in the Revolving Credit Facility agreement.Inventory and cash and cash equivalents are pledged as collateral under the Revolving Credit Facility.The Revolving Credit Facility is used by the Company to provide financing for working capital, capital expenditures and other general corporate purposes, as well as to support its outstanding letters of credit requirements. For the current year, the weighted average interest rate on outstanding borrowings and the average daily borrowings under the Revolving Credit Facility were 2.2% and $15.2 million, respectively. The Company also issues letters of credit under the Revolving Credit Facility to support certain merchandise purchases and to collateralize retained risks and deductibles under various insurance programs.At October 29, 2011, the Company had outstanding letters of credit totaling approximately $10.8 million.These letters of credit expire within twelve months of issuance.Excess borrowing availability under the Revolving Credit Facility at October 29, 2011, net of letters of credit outstanding, was $161.1 million. The Revolving Credit Facility contains covenants which, among other things, restrict, based on required levels of excess availability, (i) the amount of additional debt or capital lease obligations, (ii) the payment of dividends and repurchase of common stock under certain circumstances and (iii) related party transactions.The Revolving Credit Facility also contains a fixed charge coverage ratio covenant in the event excess availability is below a defined threshold or an event of default has occurred.At October 29, 2011, the Company was in compliance with all of the debt covenants of the Revolving Credit Facility and expects to remain in compliance during fiscal year 2011. 11 Table of Contents 4.Earnings per Share Basic earnings per share is computed using the weighted average number of common shares outstanding during the measurement period.Diluted earnings per share is computed using the weighted average number of common shares outstanding and all potentially dilutive common share equivalents outstanding during the measurement period.For the thirteen weeks and thirty-nine weeks ended October 29, 2011, 301,000 shares and 412,000 shares, respectively, and 234,000 shares for the thirteen weeks ended October 30, 2010, attributable to stock options, SARs and non-vested stock grants would have been considered dilutive securities but were excluded from the calculation of diluted earnings per share because the effect was anti-dilutive due to the net loss for the reported periods.The following table summarizes the components used to determine total diluted weighted average shares outstanding (in thousands): Thirteen Weeks Ended Thirty-Nine Weeks Ended October 29, 2011 October 30, 2010 October 29, 2011 October 30, 2010 Basic weighted average shares outstanding Effect of dilutive securities: Stock options, SARs and non-vested stock grants - - - Diluted weighted average shares outstanding The following table illustrates the number of stock options and SARs that were outstanding, but not included in the computation of diluted earnings per share because the exercise price of the stock options and SARs was greater than the average market price of the Company’s common shares (in thousands): Thirteen Weeks Ended Thirty-Nine Weeks Ended October 29, 2011 October 30, 2010 October 29, 2011 October 30, 2010 Number of anti-dilutive stock options and SARs outstanding 5.Stockholders’ Equity On June 13, 2011, the Company announced that its Board of Directors (“the Board”) approved a 20% increase in the Company’s quarterly cash dividend rate to 9 cents per share from the previous quarterly rate of 7.5 cents per share.The new quarterly dividend rate of 9 cents per share is applicable to dividends declared after June 22, 2011.In the current year, the Company has paid cash dividends totaling $8.3 million.On November 23, 2011, the Board declared a quarterly cash dividend of 9 cents per share on the Company’s common stock, payable on December 21, 2011 to shareholders of record at the close of business on December 6, 2011. On March 8, 2011, the Company announced that the Board approved a Stock Repurchase Program which authorizes the Company to repurchase up to $200.0 million of its outstanding common stock (the “2011 Stock Repurchase Program”) from time to time, either on the open market or through privately negotiated transactions.The 2011 Stock Repurchase Program will be financed by the Company’s existing cash, cash flow and other liquidity sources, as appropriate.During the current year, the Company repurchased approximately ­­­6.1 million shares for $100.0 million using funds available to the Company under the 2011 Stock Repurchase Program.The Company has $100.0 million remaining under the 2011 Stock Repurchase Program and intends to complete the 2011 Stock Repurchase Program by the end of 2013. Additionally, the Board has granted the Company the authority to repurchase its outstanding common stock using proceeds from the exercise of stock options as well as the tax benefits that accrue to the Company from the exercise of stock options, SARs and other equity grants. During the current year, the Company repurchased approximately 0.7 million shares for $9.9 million. Approximately $0.2 million was available for repurchases at October 29, 2011. 12 Table of Contents 6.Retirement Plan The Company sponsors a frozen defined benefit plan.The components of pension (income) cost for each period are as follows (in thousands): Thirteen Weeks Ended Thirty-Nine Weeks Ended October 29, 2011 October 30, 2010 October 29, 2011 October 30, 2010 Interest cost $ Expected return on plan assets ) Net loss amortization 39 Net periodic pension (income) cost $ ) $
